DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely supplemental response to the 3-29-2022 non-final rejection filed on 5-11-2022.

Response to Amendment

3.	Acknowledgement is made of the amendment(s) to claim 5 in the supplemental response filed 5-11-2022 and the new title submitted in the 5-9-2022 response.

Allowable Subject Matter

4.	Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 Tsujita et al (US 2019/0070911) teaches a transmitter and receiver unit for a tire / wheel monitoring system. Tsujita et al however does not anticipate nor render obvious an acquiring section configured to assign each of the rotation angles obtained by the obtaining section to one of angle ranges that are obtained by dividing possible rotation angles of the wheel assembly into equal parts, and to acquire a number of times the rotation angles obtained by the obtaining section are included in each angle range; and an identifying section configured to associate ID codes included in the transmission data with the wheel assemblies based on whether, in the angle ranges in which the number of2 Preliminary Amendment P3P2017232US times acquired by the acquiring section are maximum values, an angle difference between the specific angles matches a reception-side angle difference, which is an angle difference between the rotation angles at which deviation angles from minimum angles in the angle ranges are equal to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRE J ALLEN/Primary Examiner, Art Unit 2856